DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Amendment
            Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.    
  
 Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a home/shifted position of the armature, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Specification Objection
            The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire Specification and correct all such informalities.

Information Disclosure Statement 
 An applicant's duty of disclosure of material information is not satisfied bypresenting a patent examiner with "a mountain of largely irrelevant data from which heis presumed to have been able, with his expertise and with adequate time, to havefound the critical data. It ignores the real world conditions under which examinerswork." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q.289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). An applicant has a duty to notjust disclose pertinent prior art references but to make a disclosure in such way as notto "bury" it within other disclosures of less relevant prior art. See Golden ValleyMicrowave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind.1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn YanBoats, Inc. v. Sea LarkBoats, Inc. etaL, 175 U.S.P.Q. 260, 272 (S.D. FI. 1972). It isunreasonable for Examiner to review all of the cited references thoroughly. By initialingthe accompanying 1449 forms, Examiner is merely acknowledging the submission ofthe cited references and indicating that only a cursory review has been made. 

Reference of prior art
Wang et al.  (US 20160039300, Systems and methods for UAV battery power backup).
Haskin et al.  (US 9650136, unmanned aerial vehicle payload delivery).
Rinaldi et al.  (US 10618655, Package Delivery Mechanism In An Unmanned Aerial Vehicle).
Hansen et al.  (US 20190288496, Smart hoist).
Benson et al.  (US 20190055105, Tethered cable spooling apparatus).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 1, 5, 11, 12, 14-17  and 24-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and further in view of Haskin and further in view of Rinaldi.

Re claim 7    Referring to the figures and the Detailed Description, Wang discloses: An unmanned aerial vehicle (201, 301), comprising: 
a chassis (204);
a power supply mounted to the chassis (¶ 0093 and item 303); 
a control system operable to receive power from the power supply (¶ 0079); 
at least one rotor operable to generate lift under control of the control system (¶ 0079, item 203); 
However Wang fails to teach as disclosed by Haskin: a line having one end coupled to the chassis and an opposite free end, wherein the free end is positioned below the chassis (114); 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Haskin teachings of a line having one end coupled to the chassis and an opposite free end, wherein the free end is positioned below the chassis into the Wang to deliver the package.
a severing device operable to sever the line under control of the control system (Haskin col. 6, l 61-col. 8, l 21 and item 214, electronic control configured to lower the cable at a controlled speed).  
On the other hand Wang, as modified above, fails to teach as disclosed by Rinaldi: the severing device comprises a heating tube configured to sever the line by causing the line to burn and/or melt (¶ 0066), and wherein a portion of the line extends through the heating tube (¶ 0066, …305, which generates a significant amount of heat causing the suspension means 135 to be severed).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Rinaldi teachings of the severing device comprises a heating tube configured to sever the line by causing the line to burn and/or melt, and wherein a portion of the line extends through the heating tube into the Wang, as modified above, to sever the line to prevent any damage to the unmanned aerial vehicle.


Re claim 1    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses: The unmanned aerial vehicle of claim 7, further comprising: a winch mounted to the chassis (Haskin col. 7, l 3-10), the winch comprising: a reel having the line wound thereon (Haskin col. 7, l 3-33); and a motor operable to rotate the reel under control of the control system to thereby cause the line to wind onto and off of the reel, thereby causing the free end of the line to raise and lower (Haskin col. 7, l 3-33).  

Re claim 5    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses: The unmanned aerial vehicle of claim 1, further comprising a sensor array; wherein the sensor array comprises at least one of: an inertial sensor; or a current sensor operable to sense current drawn by the motor (Wang ¶ 0006, 0091); and wherein the control system is configured to determine the fault condition based upon information received from the sensor array (Wang ¶ 0006, 0091 and Rinaldi ¶ 0050).  
and to activate the severing device to sever the line in response to the fault condition (Haskin col. 7, l 60-col. 8, l 21 and Rinaldi ¶ 0050).

Re claim 11    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses: The unmanned aerial vehicle of claim 7, wherein the control system is configured to cause the severing device to sever the line in response to determining a fault condition (Rinaldi ¶ 0050, Haskin col. 7, l 60-col. 8, l 21).  

Re claim 12    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses: The unmanned aerial vehicle of claim 11, further comprising an inertial sensor operable to generate information (Wang ¶ 0006, 0091); wherein the control system is configured to determine the fault condition based upon the information generated by the inertial sensor (Wang ¶ 0006, 0091, Haskin col. 7, l 60-col. 8, l 21 and Rinaldi ¶ 0050).  

Re claim 14    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses:  (Currently Amended) A method of operating the unmanned aerial vehicle of claim 7, the method comprising: controlling the at least one rotor to thereby generate lift (Wang ¶ 0077); determining a fault condition based upon information received from one or more electronic components of the unmanned aerial vehicle (Haskin col. 7, l 60-col. 8, l 21 and Rinaldi ¶ 0050); and in response to determining the fault condition, activating the severing device, thereby severing the line (Haskin col. 3, l 58-64 and Rinaldi ¶ 0050).  

Re claim 15    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses:  The method of claim 14, wherein each of the controlling, the determining, and the severing is performed at least in part by the control system (Haskin col. 2, l 2-3, col. 5, l 12-23 and Rinaldi ¶ 0050).  

Re claim 16    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses:  The method of claim 14, wherein the one or more electronic components comprises at least one sensor of the unmanned aerial vehicle (Wang ¶ 0091 and Haskin col. 7, l 60-col. 8, l 21). 
 
Re claim 17    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses:  The method of claim 16, wherein the at least one sensor comprises an inertial sensor (Wang ¶ 0091) or a gyroscopic sensor (Wang ¶ 0091 and Haskin col. 3, l 22-34).  

Re claim 24    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses:  The unmanned aerial vehicle of claim 7, wherein the control assembly is configured to activate the severing mechanism in response to the information generated by at least one sensor indicating a fault condition (Rinaldi 0040 and Haskin col. 8, l 3-5, col. 3, l 58-64).  

Re claim 25    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses: The unmanned aerial vehicle of claim 7, wherein the heating tube.  
However, Wang, as modified above,  fails to teach  the heating tube extends horizontally. Accordingly, it would have been an obvious substitution of functional equivalents to substitute the heating tube of Wang, as modified above, for the heating tube extends horizontally in a housing to protect the heating tube from the environmental effect, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Re claim 26    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses:   An unmanned aerial vehicle, comprising: a chassis; a power supply mounted to the chassis; a control system operable to receive power from the power supply, the control system comprising an inertial sensor; at least one rotor operable to generate lift under control of the control system; a line having one end coupled to the chassis and an opposite free end, wherein the free end is positioned below the chassis; and a severing device operable to sever the line under control of the control system; wherein the control system is configured to cause the severing device to sever the line based upon information generated by the inertial sensor.  
(Claim 26 is similar in scope to Claims 7, 5 and ¶ 0050 of Rinaldi; therefore, Claim 26 is rejected under the same rationale as Claims 7, 5 and ¶ 0050 of Rinaldi). 


Re claim 27    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses: The unmanned aerial vehicle of claim 26, wherein the severing device comprises a heating tube through which a portion of the line extends; and wherein the heating tube is configured to sever the line by causing the line to burn and/or melt (Rinaldi ¶ 0066, …305, which generates a significant amount of heat causing the suspension means 135 to be severed ).

Re claim 28    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses: The unmanned aerial vehicle of claim 26, wherein the control system is configured to determine a fault condition based upon the information generated by the inertial sensor, and to cause the severing device to sever the line in response to the fault condition (Wang ¶ 0006, 0091, Rinaldi ¶ 0050 and Haskin col. 7, l 60-col. 8, l 21).  

Claim(s) 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and further in view of Haskin and further in view of Rinaldi and further in view of Hansen.

Re claim 13    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses:  The unmanned aerial vehicle of claim 11, further comprising a motor operable to raise and lower the free end of the line (Rinaldi ¶ 0043, and inherently as defined in the free dictionary: a winch is a motorized machine for hoisting or hauling “Winch - definition of winch by The Free Dictionary”); 
However Wang, as modified above, fails to teach as disclosed by Hansen:  the controller is configured to determine the fault condition in response to an increase in current drawn by the motor (¶ 0072, it is noted that the magnetic flux is corresponding to is corresponding to current drawn by the motor).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Haskin teachings of the controller is configured to determine the fault condition in response to an increase in current drawn by the motor into the Wang, as modified above, to  indicate that the line has become snagged on an obstacle or some other physical  has occurred.

Claim(s) 10 and 29-31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and further in view of Haskin and further in view of Rinaldi and further in view of Benson.

Re claim 10    Referring to the figures and the Detailed Description, Wang, as modified above,  Wang, as modified above, fails to teach as disclosed by Benson: The unmanned aerial vehicle of claim 7, wherein the severing device is mounted to an armature (310) through which the portion of the line extends; 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Benson teachings of the severing device is mounted to an armature through which the portion of the line extends into the Wang, as modified above, to add more protection to the cable during the its extension and retraction and to mount the sever device to sever the cable at any length according to the cable condition. Response to Restriction Requirement 
wherein the armature is biased toward a home position and is configured to move toward a shifted position in response to the line bearing a load ( Benson ¶ 0023, …the tether cable moves as the armature is rotated); 
wherein the unmanned aerial vehicle further comprises a position sensor (Wang ¶ 0091) operable to detect a home/shifted position of the armature (Wang ¶ 0091, position sensor capable of performing the limitation); and wherein the control system is configured to determine a loaded/unloaded state of the line based upon the home/shifted position sensed by the position sensor (Wang ¶ 0091, Rinaldi ¶ 0040, 0050 and Haskin col. 8, l 3-5, the amount of a tension of the cable corresponds to a loaded/unloaded state of the line and the home/shifted position of the armature is the position before the armature is rotated or shifted).

Re claim 29    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses:  An unmanned aerial vehicle, comprising: a chassis; a power supply mounted to the chassis; a control system operable to receive power from the power supply; at least one rotor operable to generate lift under control of the control system; a line having one end coupled to the chassis and an opposite free end, wherein the free end is positioned below the chassis; an armature through which a portion of the line extends, wherein the armature is biased toward a home position and is configured to move toward a shifted position in response to the line bearing a load; and a position sensor operable to detect a home/shifted position of the armature; wherein the control system is configured to determine a loaded/unloaded state of the line based upon the home/shifted position sensed by the position sensor. 
(Claim 29 is similar in scope to Claims 7, 10; therefore, Claim 29 is rejected under the same rationale as Claims 7, 5). 

Re claim 30    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses: The unmanned aerial vehicle of claim 29, further comprising a severing device operable to sever the line under control of the control system (Rinaldi ¶ 0050).  

Re claim 31    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses the claimed invention except for the severing device is mounted to the armature.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the severing device is mounted to the armature to add more protection from the environmental effect, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Response to Arguments
           Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

                                                                   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642